Opinion issued February 11, 2020




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-19-00711-CV
                             ———————————
     IN RE SOUTHWESTERN ENERGY COMPANY, ET AL., Relators



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relators, Southwestern Energy Company, et al., have filed a petition for a

writ of mandamus challenging the trial court’s denial of their motion to dismiss the

putative class action brought by real party in interest, St. Lucie County Fire District

Firefighters’ Pension Trust, individually and on behalf of all others similarly

situated.1 We deny the petition. We dismiss all pending motions as moot.


1
      The underlying case is St. Lucie County Fire District Firefighters’ Pension Trust,
      individually and on behalf of all others similarly situated v. Southwestern Energy
                                 PER CURIAM
Panel consists of Justices Keyes, Landau, and Countiss.




      Company, et al., cause no. 2016–70651, pending in the 61st District Court of
      Harris County, Texas, the Honorable Fredericka Phillips presiding.

                                        2